Citation Nr: 0513344	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  95-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
multi-level disc disease of the lumbar spine for the period 
prior to August 24, 2000.

2.  Entitlement to a rating in excess of 60 percent for 
multi-level disc disease of the lumbar spine from August 24, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This case was remanded by the Board in 
December 1997, May 2001 and September 2003.  It was most 
recently returned to the Board in January 2005.

On his June 1995 VA Form 9, the veteran indicated that he 
desired a hearing before a traveling Veterans Law Judge.  VA 
scheduled the requested hearing for September 1995, but the 
veteran's representative, in September 1995, indicated that 
the appellant would not attend the scheduled hearing and did 
not want the hearing rescheduled.


FINDINGS OF FACT

1.  For the period prior to August 24, 2000, multi-level disc 
disease of the lumbar spine was not manifested by unfavorable 
ankylosis of the lumbar spine or by pronounced intervertebral 
disc syndrome.

2.  For the period since August 24, 2000, multi-level disc 
disease of the lumbar spine has not been manifested by 
ankylosis of the thoracolumbar spine, by complete paralysis 
of the sciatic nerve, or by complete bony fixation of the 
lumbar spine at an unfavorable angle.


CONCLUSIONS OF LAW

1.  For the period prior to August 24, 2000, the criteria for 
a rating in excess of 40 percent for multi-level disc disease 
of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5289, 5292, 5293 (2000).
 
2.  For the period since August 24, 2000, the criteria for a 
rating in excess of 60 percent for multi-level disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235 to 5243 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The RO denied entitlement to an increased disability rating 
for low back disability in a March 1995 rating decision.  In 
September 2002 correspondence, VA informed the veteran of his 
responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with his claim, and 
essentially advised him to submit any pertinent evidence in 
his possession.  A November 2002 rating decision 
readjudicated his claim.  In April 2004 correspondence, VA 
informed him of the information and evidence necessary to 
substantiate his claim, again advised him of his 
responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with his claim, and again 
essentially advised him to submit any pertinent evidence in 
his possession.  His claim was thereafter readjudicated in an 
August 2004 rating decision.

As indicated above, the veteran was provided with VCAA 
notices in September 2002 and April 2004, and his claim was 
thereafter readjudicated by VA in November 2002 and August 
2004 rating decisions.  Collectively, the foregoing notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Charles 
v. Principi, 16 Vet. App. 370 (2002).  At this stage of the 
appeal, the Board finds that no further notice is needed to 
comply with the VCAA, and that the failure to provide the 
veteran with VCAA notices prior to the March 1995 
adjudication did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has not alleged prejudice from any error 
in the timing or content of the VCAA notices, and given the 
specificity of the VCAA notices, as well as the time afforded 
the veteran following the notices to respond, the Board finds 
that any error in the timing of the notices does not have the 
natural effect of producing prejudice.  The Board will 
proceed with appellate review.

The Board notes in passing that in September 2004, following 
the issuance of the last supplemental statement of the case 
on file but before the case was certified to the Board, the 
veteran's spouse submitted a statement explaining that the 
veteran now used a walker and spent at least three days a 
week on the floor with his feet in the air.  Her statement is 
cumulative of her previously considered statements and of VA 
medical records on file.  The Board therefore finds that her 
September 2004 statement is not additional pertinent evidence 
such as to require issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 19.31 (2004).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  In addition, he was 
afforded VA examinations in connection with his claim in 
January 1998, August 2000, and June 2004.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the low back disability, and the Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in November 1955.  Service connection was granted for a 
chronic lumbosacral strain in October 1956; the disorder was 
evaluated as noncompensably disabling.  In November 1982 the 
evaluation assigned the disorder was increased to 20 percent 
disabling, and in July 1991 was increased to 40 percent 
disabling.  In August 2004 the RO recognized degenerative 
disc disease as a component of the service-connected lower 
back disorder, and increased the evaluation assigned the 
disorder to 60 percent disabling, effective August 24, 2000.  
The 60 percent evaluation has remained in effect since that 
time.

Private medical records for January to August 1989 show that 
the veteran sustained a moderate to severe closed head injury 
in a motor vehicle accident (MVA) in January 1989, following 
which he exhibited cognitive impairment.  At the time of the 
accident he was self employed as co-owner of a real estate 
brokerage.  A psychologist in August 1989 concluded that the 
veteran's cognitive impairment rendered him unable to 
effectively perform in his former occupation as a real estate 
broker.

On file are VA treatment records covering the period from 
1994 to August 24, 2000, which show complaints of radiating 
low back pain.  The veteran's deep tendon reflexes were 1+, 
and he exhibited difficulty with walking, bending and 
kneeling.  He ambulated with a cane and was advised in 2002 
to use a four-pronged cane on account of cerebellar problems 
(following the earlier head injury).  He was able to walk on 
his heels and toes with some assistance.  Electromyograph 
(EMG) testing in February 1998 revealed subtle hints of a 
bilateral old L4 radiculopathy, without evidence of acute 
lumbosacral radiculopathy or generalized peripheral 
neuropathy.  

Magnetic Resonance Imaging (MRI) studies in February 1998 
showed multi-level degenerative disc disease with very small 
and limited disc herniations without neural encroachment.  X-
ray studies in June 1998 revealed minor osteoarthrosis 
without any intervertebral space narrowing.  

An October 1999 VA physical therapy note shows that the 
veteran reported experiencing increased back pain with any 
movement; he denied radiation of pain but reported 
experiencing some lower extremity numbness.  Physical 
examination revealed increased lower back pain to palpation, 
and a slow and unsteady gait.  He exhibited 3/5 strength in 
hip flexion, and 5/5 strength in all other muscles.  He was 
able to forward flex to the top of his patellae; extend about 
20 percent of normal; side bend to the right to the knee 
joint line; side bend to the left to 2 inches above the knee 
joint line; rotate to the right to about 50 percent of 
normal; and rotate to the left to about 75 percent of normal.  
The records also show that he experienced urinary 
incontinence, and received an artificial sphincter, following 
a prostatectomy.

The veteran was afforded a VA examination in January 1998, at 
which time he complained of back pain with radiation into 
both lower extremities.  He reported using a cane, and, in 
the past, a walker.  He denied any bowel or bladder 
dysfunction associated with his back problems.  He explained 
that he was able to walk if he had the support of a cane or a 
wall, and that his gait was unsteady.  The veteran reported 
that he spent much of his time sitting or lying in bed to 
relieve the back pain, and he indicated that his low back 
pain was exacerbated by even slight bending.  He reported 
that he had stopped working as a plant maintenance worker in 
1988 secondary to low back pain.  

Physical examination showed that the veteran was able to 
forward flex to 30 degrees; and to rotate laterally to 10 
degrees, bilaterally.  He displayed 5/5 motor strength, and 
normal tone and bulk.  His sensation was intact to pinprick, 
light touch and vibratory sense.  He exhibited 2+ deep tendon 
reflexes, but 1+ ankle jerks.  Plantar reflexes were flexor.  
The veteran's gait consisted of a markedly shortened stride 
and step.  The examiner noted that the veteran was involved 
in an MVA in 1989, following which his clinical condition had 
markedly worsened, and that he now spent most of his time 
either sitting or laying in bed without any motivation.  The 
examiner concluded that the veteran had been unable to work.

The veteran was afforded a hearing before a decision review 
officer at the RO in March 2000.  He testified that he 
experienced radiating pain and numbness, and now required the 
use of a cane to ambulate.  He explained that he was unable 
to bend, and experienced difficulty with lifting objects.  He 
also indicated that he was unable to squat without assistance 
or to tie his shoes.  The veteran's spouse testified that his 
gait was unsteady, and that he was unable to do anything 
other than sit.  She also stated that he was beginning to 
develop right foot drop, and that while he could drive, he 
experienced problems with entering and exiting the vehicle.

Of record is the report of an August 24, 2000, VA 
examination.  The veteran complained of back pain with 
intermittent radiation into both lower extremities, brought 
on by motion.  He reporting using a cane and requiring the 
assistance of his spouse in dressing.  The veteran denied any 
pain with coughing or sneezing, and denied weakness, but 
reported that his lower back pain radiated down both legs and 
caused foot numbness.  He denied any bowel or bladder 
dysfunction associated with his lower back problems.  The 
veteran explained that his back condition had limited his 
activities to watching television.  Physical examination 
showed that he walked with great pain and limped on the left, 
using a cane.  He demonstrated left paraspinal muscle spasm 
and positive sciatic notch tenderness.  He was able to 
laterally bend, but was unable to bend forward to the floor, 
and he demonstrated decreased sensation to pinprick at the 
L3-L4 level.  His toes were down going and his deep tendon 
reflexes were 2+ and equal.  His pari-sacrals were intact to 
pinprick.  The examiner diagnosed L3-L4 radiculopathy on the 
left, with multiple ossified disks by MRI with osteoarthritic 
changes.

VA medical records on file covering the period from August 
24, 2000, to November 2003 document treatment for back pain 
with spasms.  The veteran reported that he could drive, but 
nevertheless experienced difficulty with sitting and walking 
secondary to back pain.  The records show that he was 
recommended for a quad cane and a walker secondary to 
dizziness symptoms from past head trauma.  He was also 
prescribed opioids for the control of his back pain.  

X-ray studies in June 2002 revealed degenerative disc disease 
of the lumbar spine at L5-S1, which was considered a new 
finding when compared to X-ray studies conducted in June 
1998.  A July 2003 MRI study demonstrated the absence of any 
new disc herniations, and a November 2003 X-ray study showed 
that the veteran's degenerative disc disease was stable.

The veteran was afforded a VA examination in June 2004, at 
which time he reported last working as a real estate broker 
before retiring in 1988; he explained that his last job 
involved sedentary, light work.  The veteran noted that his 
activity level had decreased considerably since his 
retirement.  His current complaints included almost 
continuous back pain with accompanying intermittent leg pain 
and occasional giving out of the legs.  He noted that his 
left leg pain occurred with activity, and that he now walked 
with a cane with a slow gait; the cane was used for balance 
and in light of weakness.  The veteran denied any left leg 
numbness.  He reported that he could walk up to half a mile, 
if he occasionally rested.  He reported experiencing flare 
ups, but only in terms of experiencing increased pain on some 
days more than others, and when he did not use his 
medication.  The veteran noted that he required frequent rest 
periods of sitting, and sometimes bed rest. 

Physical examination disclosed a pelvic tilt to one side.  
There was minimal tenderness to deep palpation in the lower 
back.  He was able to forward flex to 40 degrees, at which 
point he began experiencing significant pain.  He was able to 
extend to 0 degrees, laterally flex to 10 degrees on the 
right and to 15 degrees on the left, and to rotate to 10 
degrees bilaterally.  His knee and ankle reflexes were 
present, but his ankle reflexes were trace.  He exhibited 
pain on straight leg raise testing.  He demonstrated 5/5 
muscle strength in both lower extremities, except for 4/5 
strength in the right quadriceps and left hip flexors.  The 
veteran's gait was slow and that he used short steps as well 
as a cane for balance.  The examiner described sensory 
testing of the veteran as vague, without any indication of 
decreased distal sensation.  The examiner opined that the 
veteran had pain and increased fatigability from the 
combination of lumbar degenerative disc disease and marked 
deconditioning.  The examiner noted that the veteran's 
markedly deconditioned state interfered with some of his 
activities of daily living, including walking, prolonged 
standing, and stair climbing, and that it was unlikely the 
appellant actually experienced flare ups which further 
decreased his range of motion.  The examiner diagnosed 
multilevel lumbar spine disc disease with some facet 
arthropathy secondary to degenerative arthritis and foraminal 
narrowing at L3-L4; L3-L4 radiculopathy on the left; and 
significant physical deconditioning.

In several statements on file, the veteran's spouse indicates 
that he was unable to work on account of his back disorder 
and history of head injury.  She indicates that the veteran 
was unable to work even before his head injury.  She also 
notes that he requires bedrest for several days if he engages 
in pulling and lifting activities.


Analysis

The RO evaluated the veteran's low back disorder as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 for the period prior to August 24, 2000; and as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for the period from August 24, 2000.

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a maximum 40 percent rating was appropriate for a severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Alternatively, a maximum 40 percent rating was appropriate 
for severe limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Finally, a 50 percent evaluation was warranted if there was 
evidence of unfavorable lumbar ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was appropriate 
for pronounced IVDS; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243.)  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 60 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(2004).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.   

In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change.

A.  The period prior to August 24, 2000

The evidence of record dating prior to August 24, 2000, shows 
that the veteran's lower back disorder was productive of 
severe limitation of lumbar motion, and that he experienced 
lower back pain with an abnormal gait, but with largely full 
strength.  As noted previously, a 40 percent was the maximum 
schedular evaluation assignable for lumbosacral strain, or 
for limitation of lumbar motion short of ankylosis.  The 
record does not show that the veteran's lumbar spine was 
ankylosed during the term; an evaluation in excess of 40 
percent under 38 U.S.C.A. § 4.71a, Diagnostic Code 5289 
(2003) is therefore not warranted.

A higher rating for the period prior to August 24, 2000, was 
possible under Diagnostic Code 5293 for IVDS.  The pre August 
24, 2000, evidence shows, however, that while EMG studies 
demonstrated subtle hints of an old radiculopathy, and 
notwithstanding the testimony of the veteran's spouse as to 
right foot drop, the studies also documented the absence of 
any acute radiculopathy or neuropathy.  Further, MRI studies 
showed that none of changes in the veteran's lower spine were 
causing neural encroachment.  The evidence showed that the 
veteran's deep tendon reflexes were present and at most 
mildly diminished, and that sensation was intact to testing.  
The veteran exhibited largely normal strength, without any 
atrophy.  While the veteran used a cane, his physicians were 
clear that the cane was prescribed for balance problems 
associated with nonservice-connected cerebellar impairment.

In short, the evidence on file prior to August 24, 2000, did 
not demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of 
pronounced IVDS.  Consequently, even when any functional loss 
due to pain or incoordination is considered, see VAOPGCPREC 
36-97; 63 Fed.Reg. 31262 (1998), an evaluation in excess of 
40 percent under Diagnostic Code 5293 is not warranted.

In sum, there is no basis in the pre August 24, 2000, record 
for the assignment of an evaluation in excess of 40 percent 
for multi-level disc disease of the lumbar spine under any 
applicable provision in the schedular criteria.  Accordingly, 
entitlement to a rating in excess of 40 percent for multi-
level disc disease of the lumbar spine for the period prior 
to August 24, 2000, is denied.

B.  The period from August 24, 2000

The evidence of record dating from August 24, 2000, documents 
the presence of lower back muscle spasms, trace ankle 
reflexes, gait abnormalities, and decreased sensation.  
Notably, however, the ankle reflexes, while trace, are 
nevertheless present, and the veteran continues to exhibit 
full lower extremity strength without any atrophy or evidence 
of foot drop.  Although his physicians have recommended the 
use of a cane and a walker, they also made clear that those 
assistive devices are necessary primarily to alleviate 
balance problems caused by nonservice-connected cerebellar 
impairment.  

As noted previously, the criteria for evaluating IVDS were 
amended effective September 23, 2002, and the general rating 
formula for diseases and injuries of the spine was amended 
effective September 26, 2003.  Prior to September 23, 2002, a 
60 percent rating was the maximum evaluation assignable under 
Diagnostic Code 5293.  Although an 80 percent evaluation was 
assignable for complete paralysis of the sciatic nerve under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004), the evidence 
clearly showed that the neurological impairment associated 
with the veteran's back disorder did not even remotely 
approximate complete paralysis of the sciatic nerve.

The components of the low back disability could have been 
assigned separate evaluations based on functional impairment 
of the lumbar spine (Diagnostic Code 5292) and functional 
impairment of the right and left lower extremities due to 
sciatic impairment (Diagnostic Code 8520) without violating 
the rule against pyramiding in 38 C.F.R. § 4.14.  Even 
assuming, however, severe limitation in lumbar spine motion, 
the evidence showing present ankle reflexes and largely full 
lower extremity strength without any suggestion of foot drop 
shows that the actual functional impairment associated with 
either lower extremity was productive of no more than mild 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520.  Assigning separate evaluations of 40 percent 
under Diagnostic Code 5292 for impairment of the lumbar 
spine, 10 percent under Diagnostic Code 8520 for mild 
incomplete paralysis of the right lower extremity, and 10 
percent under Diagnostic Code 8520 for mild incomplete 
paralysis of the left lower extremity, would not result in an 
evaluation higher than 60 percent.  38 C.F.R. § 4.25.

Effective September 23, 2002, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The Board points out, however, that the maximum 
schedular evaluation for IVDS based on incapacitating 
episodes is 60 percent.  Moreover, as discussed above, the 
Board finds that separately evaluating the orthopedic and 
neurological manifestations of the IVDS would not result in a 
rating higher than 60 percent (particularly as unfavorable 
ankylosis of the entire thoracolumbar spine is required, but 
not shown, for assignment of a 50 percent evaluation).  The 
Board lastly notes that while, effective September 26, 2003, 
a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine, the veteran is service 
connected only for his lumbar spine, and his lumbar spine in 
any event is not ankylosed.

In sum, the evidence for the period since August 24, 2000, 
does not support assignment of a rating in excess of 60 
percent for multi-level disc disease of the lumbar spine, 
whether on the basis of complete paralysis of the sciatic 
nerve or with separate evaluation of the components of the 
disorder (applying the rating criteria in effect until 
September 23, 2002); on the basis of incapacitating episodes 
or separately evaluating the orthopedic and neurological 
components of the disorder (applying the rating criteria for 
IVDS effective September 23, 2002); or on the basis of 
ankylosis of the entire spine (applying the rating criteria 
effective September 26, 2003).  The veteran's claim for a 
rating in excess of 60 percent for multi-level disc disease 
of the lumbar spine for the period from August 24, 2000, is 
therefore denied.

C.  Extraschedular considerations

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that he stopped working on 
account of restrictions imposed by his lower back condition.  
The record reflects, however, that he stopped working only 
after he was involved in an MVA which caused a substantial 
head injury with continuing residuals.  The MVA residuals 
were identified by a psychologist as rendering infeasible his 
return to his former occupation.  Moreover, while his spouse 
indicates that he rarely does anything other than sit in bed, 
and spends at least three days a week with his feet up in the 
air, the record shows that the veteran continues to drive, 
and that his deconditioned status, which is at least 
partially due to nonservice-connected disorders, is 
responsible in some measure for the impairment of his 
activities of daily living.  In addition, while he uses a 
cane and/or a walker to ambulate, the assistive devices are, 
according to his physicians, required primarily for balance 
problems associated with the nonservice-connected head 
injury.  The veteran has not otherwise objectively 
demonstrated the presence of a marked interference of his 
disability with employment.  

Nor is there evidence that the veteran's multi-level disc 
disease of the lumbar spine has necessitated frequent periods 
of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  In essence, the 
evidence shows that the manifestations of the low back 
disorder are those contemplated by the schedular criteria.  
There is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent for multi-
level disc disease of the lumbar spine for the period prior 
to August 24, 2000, is denied.

Entitlement to a rating in excess of 60 percent for multi-
level disc disease of the lumbar spine from August 24, 2000, 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


